DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “subsequently” is misspelled on line 3.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of species A, subspecies 1, and subspecies (a), in the reply filed on Dec. 21, 2020 is acknowledged.  The traversal is on the ground(s) that search and consideration of  “light coupler with a light absorbing and emitting material as claimed” is not an excessive burden on the Office.   Initially, Examiner is unclear why the second paragraph of p. 8 of the Specification has been cited in support of this assertion. It merely states “usage of light absorbing and emitting material offers advantageously a wide range of signal detection resp. position determination possibilities.” To clarify, in the restriction requirement, the subspecies were to be chosen from the light coupler comprising
At least two light absorbing and emitting materials with different Stokes shifts
At laser two phosphorescent materials with different decay times 
(The discussion of the term “Stokes shifts” vs “Stroke shift” is addressed below concerning the 35 USC 112(b) rejection of claim 8). The traversal is not found persuasive because the subspecies require divergent searches and separate consideration. In this case, the terms “Stokes shifts” and “phosphorescence” would require divergent searches and separate consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and  10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stroke shift” in claim 8, and in the Specification, appears to be used by the Applicant to mean “Stokes shift,” but does not have an established meaning in the optical art. The Examiner has searched for a technical meaning of the term “stroke shift” but has not found it within the pertinent arts of optics or range-finding. The term appears to relate to the mechanical arts: see for example Syamoto et al.,  US Patent No. 6,098,483, “Short stroke shift lever device”. For comparison, the term “Stokes shift” is known in the optical art to refer to the reduction in photon energy (equivalently, the increase in wavelength of light) in processes such as fluorescence, Raman scattering or Brillouin scattering. See for example RP Photonics Encyclopedia at the website https://www.rp-photonics.com/stokes_shift.html.   Accordingly, Examiner 
With regard to claim 10, the claim recites a list with four items “a receiving length of the light receptor is at least 1cm,
the light detection means comprises at least one of positive intrinsic negative-diodes, single photon avalanche-diodes, avalanche photo-diodes or charge coupled device,
the position is specifying a vertical offset to a reference plane defined by the reference light, or
the signal processor comprises a time measurement unit for determining a time or time difference of the signals.” (emphasis added).
In the above list, it is unclear if each of the four items is an alternative, or if the first two items are necessarily part of the invention and the last items are alternatives. Clarification and correction are required. The Examiner has interpreted the claim to mean that each of the four items is an alternative.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “light detection means configured to light detection at one or both ends” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light coupler” and “a light guide”  in claims  1-3, 8, and 11. The light coupler is described in functional terms in claim 1, “wherein the light coupler and the light guide are designed to receive and conduct at least part of the reference light impinging on the light receptor towards one or both ends such that reference light is detectable by the detection means”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Essling et al (US 7,394,527) in view of Rossbach (US 8,502,989).
With regard to claims 1 and 11, Essling discloses (see Fig. 1) a light receiver designed to determine a position or orientation relative to a reference light from a laser light source (2b, 2c) in form of a free light beam (from sources 2) or light fan, the light receiver comprising:
an elongated rod-shaped light receptor (signal receiver 3b) with two ends;
a light coupler (dispersing coating on light conductor, see also Figs. 4); 
a light guide (interior portion of light conductor 4); and
a light detection means (photodiodes 5a,5b) configured for light detection at one or both ends, wherein the light coupler and the light guide are designed to receive and conduct at least part of the reference light impinging on the light receptor towards one or both ends such that reference light is detectable by the detection means,
wherein the light detection means is designed to put out at least one signal responsive to reference light detected at a respective end of the light receptor,
wherein the light receiver further comprises a signal processor (6, Fig. 2a), to process the signal generated by the light detection means and to determine the relative position (5th col. lines 15-32)
Essling does not specifically disclose that the light coupler comprises at least one light absorbing and emitting material. However, Rossbach in a related field of endeavor, teaches an optical beam irradiance sensor (Fig. 1)  including arrays of sensors (108, 112) surrounded by an optical medium (104). A beam incident on a target, is reflected from the target and received by the sensors (2D detector matrix). The optical medium (104) may comprise a scattering medium (4th col. lines 59-64), more specifically an absorptive medium, an anti-stokes conversion medium or other medium (5th col. lines 1-6).  One skilled in the art, e. g. a physicist or an optical engineer, would understand a scattering medium to include an absorbing and emitting material, that is, absorbing light at one wavelength and emitting light at another wavelength. See for example RP Photonics Encyclopedia at the website https://www.rp-photonics.com/stokes_shift.html .  It would have been obvious to replace the dispersive coating, functioning as a light coupler in the light receiver of Essling, with the absorbing and emitting material as taught by Rossbach, to fulfill the required function of coupling the light into the light guide and for the purpose of changing the wavelength of the light and thereby reducing noise in the detectors.
With regard to claim 2, the dispersive layer (coupler) and the light guide are designed so that light impinging on the dispersive layer and is emitted subsequently and conducted by the light guide. 
With regard to claim 3, the light guide is configured for guiding light coupled in by the light coupler and as a waveguide (6th lines 10-11) (which is inherently single mode or multimode).
With regard to claim 5, the signal processor is configured to determine the position based on time-of-flight difference of light detected at both ends (Essling 6th col. lines 42-47).
th col. lines 10-15).
With regard to claim 10, the light detection means comprises a photodiode, which is a positive-intrinsic-negative diode (5th col. lines 8-11).
With regard to claim 12, the method for determination of a position relative to reference light, is merely the normal operation of the light receiver of Essling, as modified by replacing the dispersive coating, functioning as a light coupler in the light receiver of Essling, with the absorbing and emitting material as taught by Rossbach. It would have been obvious to one skilled in the art, e. g. an optical enginer,  to replace the dispersive coating, functioning as a light coupler in the light receiver of Essling, with the absorbing and emitting material as taught by Rossbach, for the purpose of changing the wavelength of the light and thereby reducing noise in the detectors.
	With regard to claim 13, Essling discloses that the determinging method is based on evaluation of two or more detection signals of two beams in a single (same) receiving operation of the light (5th col. lines 34-44).
 	With regard to claim 14, a software interface and computer are disclosed in Essling (8th col. lines 13-16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Essling and Rossbach as applied to claim 1 above, and further in view of Dumoulin (US 2014/0204399). Neither Essling nor Rossbach disclose that the light receptor is divided into two parts by an optical barrier preventing light transmission between the two parts, and the detection means are designed to detect light at each end.  However, in the same field of endeavor, Dumoulin teaches in Fig. 8 a light receptor comprising two parts (position sensitive devices 1, a substrate with a one-dimensional rod-like shape and detection means  [0022-0023]) divided by an optical barrier (gap) preventing light transmission between the two parts, .
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious, a light receiver with a an elongated rod-shaped light receptor with two ends, a light coupler, and a light guide, the light coupler and light guide are designed to receive and conduct at least part of reference light impinging on the light receiver, and  wherein the light coupler comprises light absorbing and emitting material that  is configured to emit light to a different solid angle than that of the incident reference light, or is distributed non-uniformly along a receiving length, or at least two light absorbing and emitting materials with different wavelength shifts.

Information Disclosure Statement
The information disclosure statements filed on June 8, 2020, May 21, 2018, and May 18, 2018 have  been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kasper et al. discloses a rod-like optical distance measuring device.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645